DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 03/22/2021 has been entered. Claim(s) 1-20 has/have been canceled. New claim(s) 21-40 has/have been added, and is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, claim 29, claim 35 and claims dependent thereon, the limitation "receiving a reference vasculature and a patient's vasculature of at least a common anatomical region" of claim 21 and the comparable limitations of claims 29 and 35 are indefinite. In particular, it is unclear in what manner a "vasculature," part of a body, can be received by computer or processor. To the best of the examiner's understanding, the limitation is intended to encompass the computer/processor receiving data representing the patient-specific and reference vasculatures, such as imaging data of said vasculature(s), a computer-generated anatomic model based on imaging data, etc., as described by Applicant in the application as published (US 2021/0228094 A1) (e.g., ¶ [0032]), and will be further discussed with this understanding below. 
Additionally, the limitation "generating, to an electronic storage medium or display by an image processor (1) an anatomical representation of the patient's vasculature" of claim 21 and the comparable limitations of claims 29 and 35 are indefinite. In particular, it is unclear what functions the claimed "image processor" is configured to perform/capable of performing in generating the anatomical representation and/or what is required of the processor to be interpreted as an "image processor." Applicant discloses "In one embodiment, the patient-specific anatomic model may have been generated based on patient-specific imaging" (¶ [032]). However, as there is no indication that any "images" of the vasculature(s) are received or necessarily generated, it is unclear if the recited "image processor" is merely intended to be a processor configured to analyze or produce images at all, output/generate a generic image representative of the patient's vasculature (e.g., retrieving a stored generic vasculature graphic), the image processor is intended to correspond to the image processing disclosed in, e.g., ¶ [0032] of the specification as published, that generates a patient-specific model from received images, which is then displayed, etc.. If the latter, the claim should be amended to clarify the relationship between the received "vasculatures" and the images required for deriving a representation/model. 
Regarding claim 28 and claims dependent thereon, the limitation "wherein the treatment recommendation is for diseases other than vascular steal syndrome" is indefinite. Claim 21, on which claim 28 depends, requires the optimal treatment recommendation to be generated "if the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude indicates vascular steal syndrome." Accordingly, claim 21 indicates the treatment recommendation is generated for vascular steal syndrome, while claim 29 contradictorily recites the treatment recommendation is generated for diseases other than vascular steal syndrome, such that is unclear when (under what conditions, for what disease, etc.), and/or for treatment of what, the recommendation is generated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim(s) 21-40 recite the steps of calculating/determining a reference relative blood flow magnitude by comparing the first reference blood flow magnitude to the second reference blood flow magnitude; calculating/determining a patient-related relative blood flow magnitude by comparing the non-invasively determined first patient-related blood flow magnitude to the noninvasively determined second patient-related blood flow magnitude; determining a difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude based on a comparison of the reference relative blood flow magnitude and the patient-related relative blood flow magnitude; and generating an optimal treatment recommendation for a condition such as a vascular steal or other disease. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the limitations are performed by processor or indicating the method is computer-implemented, nothing in the above claim element(s) precludes the steps from practically being performed in the mind. For example, but for the processor/computer language, the claim encompasses a user manually and/or mentally calculating/determining the relative blood flow magnitudes; manually/mentally comparing said relative blood flow magnitudes to determine a difference or ratio; manually/mentally evaluating whether or not the difference or ratio is indicative of a condition (e.g., vascular steal) and using his/her judgment to decide an optimal treatment for a patient based on these observations. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites at least one mental process, an abstract idea.
Additional elements of the claims include steps of receiving vasculatures and blood flow magnitude values; generating an anatomical representation of the patient's vasculature based on the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude; and implementing the mental process and additional steps with a computer or processor. As noted above with respect to rejection(s) under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph), the scope of the limitation "receiving a reference vasculature and a patient's vasculature of at least a common anatomical region" is unclear. To the best of the examiner's understanding, the above-noted "receiving" step of the independent claims appears to encompass receiving the required blood flow magnitudes through any existing, non-invasive technique a use wishes to use and/or through generic computer model or simulation techniques (e.g., claim 23 and comparable system/medium claims). The scope of the limitation "generating…by an image processor, an anatomical representation of the patient's vasculature" is also unclear. To the best of the examiner's understanding, the limitation appears to encompass any generic rendering of a "representation" of the vasculature, such as displaying a generic graphic with an indication of the determined difference/ratio. Accordingly, the receiving and generating elements appear to be directed to the insignificant extrasolution activities of data gathering and output, respectively. See MPEP 2106.05(g). Furthermore, mere instructions to apply an exception using a generic computer component does not integrate a judicial exception into a practical application. The computer of the present claims does no more than act as a tool, using generic/conventional computer functions, such as receiving, comparing, and generating data, to implement Applicant's abstract idea and the additional data gathering/outputting steps. For at least these reasons, these additional elements do not appear to integrate the judicial exception into a practical application. 
The additional elements additionally do not amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea and additional steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With respect to the data receiving steps, "A Numerical Solution of a One-Dimensional Blood Flow Model" (Melicher) demonstrates that the steps of receiving data representative of a vasculature, and determining parameter values at locations in said vasculature is a well-understood, routine and conventional activity. In particular, Melicher discloses mathematical and numerical simulations have become important tools for understanding the vascular system and a range of models have been developed for this purpose (Introduction). With respect to generating an anatomical representation, as noted in Electric Power Group, it has been "recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)." When considered as an ordered combination, the claim limitation amount to merely a conventional computerized implementation of the identified judicial exception with insignificant data gathering and outputting or generating steps. Therefore, claims 21-40 do not include additional elements either alone or in combination that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0276027 A1 (Gaddis) in view of US 2012/0150516 A1 (Taylor) and US 2005/0187461 A1 (Murphy).
Regarding claims 21, 29 and 35, Gaddis teaches/suggests a method, system and/or non-transitory computer readable medium comprising: 
a data storage device storing instructions for performing a method of determining blood flow deviation in a patient's vasculature (¶ [0045] where processor 130/memory 132 stores single or multiple applications); and 
a processor (processor 130) configured to execute the instructions to perform the method including: 
receiving a first location (¶ [0094] above the AV access site and/or the collateral circulation) and a second location (¶ [0094] below AV access site and/or collateral circulation) in a patient's vasculature; determining (1) a first patient-related blood flow magnitude indicating an amount of blood flow at the first location in a patient's vasculature and (2) a second patient-related blood flow magnitude indicating an amount of blood flow at the second location in the patient's vasculature; and determining a patient-related relative blood flow magnitude by comparing the first patient-related blood flow magnitude to the second patient-related blood flow magnitude (¶ [0094] comparing an obtained a flow measurement within the arterial circulation above the AV access site and an obtained flow measurement within the arterial circulation below the AV access site); and 
determining a difference or ratio between a reference relative blood flow magnitude and the patient-related relative blood flow magnitude, based on a comparison of the reference relative blood flow magnitude and the patient-related blood flow magnitude (¶ [0094] where processor 130 processes the sensed measurement data to determine if any access related complications are present, where said complications are identified based on measured values and/or gradients being are compared to predetermined (i.e., "reference") measurement gradients or ratios indicative of different clinical scenarios; e.g., where a first stored measurement gradient comparing the pressure and flow measurements above the level of the collateral circulation to the pressure and flow measurements below the level of the collateral circulation may indicate the presence of DASS); and 
generating, to an electronic storage medium or display, a representation of the patient's vasculature based on the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude if said difference indicates a vascular steal syndrome, wherein the representation includes a location of vascular steal (¶ [0094] where display 520 and/or PIM 122 can display a determination of access related complications, such as a determination of DASS, which indicates the determined steal syndrome is located at the vascular access site, to the user).
Gaddis does not expressly teach the method comprises receiving (1) a first reference blood flow magnitude indicating an amount of blood flow at a predetermined first location in a reference vasculature and (2) a second reference blood flow magnitude indicating an amount of blood flow at a predetermined second location in the reference vasculature, wherein the first and second locations in the patient's vasculature correspond to the predetermined first and predetermined second locations in the reference vasculature; calculating a reference relative blood flow magnitude by comparing the first reference blood flow magnitude to the second reference blood flow magnitude; and determining a difference/ratio between a reference relative blood flow so determined and the patient-related relative blood flow magnitude. However, as noted above, Gaddis discloses utilizing "predetermined" measurement gradients or ratios (i.e., reference relative blood flow magnitude(s)) corresponding to the first and second locations in the patient's vasculature of at least a common anatomical region for comparison to determine if any access-related complications are present, wherein the patient's vasculature and the reference vasculature are of at least a common anatomical region (e.g., ¶ [0094] a stored measurement gradient comparing the pressure and flow measurements above the level of the collateral circulation, which is above the AV access site, to the pressure and flow measurements below the level of the collateral circulation, which is below the AV access site, may indicate the presence of DASS), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/CRM of Gaddis with determining the reference relative blood flow magnitude (i.e., predetermined gradient and/or ratio) of a reference vasculature(s) known to be healthy and/or known to have a access-related complication in the same manner as the patient-related relative blood flow magnitude, i.e., by receiving a first reference blood flow magnitude indicating an amount of blood flow at the first predetermined location in the reference vasculature; receiving a second reference blood flow magnitude indicating an amount of blood flow at the second predetermined location in the reference vasculature; and calculating a reference relative blood flow magnitude by comparing the first reference blood flow magnitude to the second reference blood flow magnitude in order to determine at least one comparable reference relative blood flow magnitude representative of at least one complication and/or a healthy vasculature in order to facilitate a determination of the presence/absence and/or extent of said complication in the patient-specific vasculature (Gaddis, ¶ [0094]). 
Gaddis as modified does not teach the patient-related blood flow magnitudes are determined non-invasively. 
Taylor teaches/suggests a method/system/CRM comprising a processor configured for non-invasively determining patient-related blood flow magnitudes at a plurality of locations within a patient's vasculature (e.g., Fig. 26, blood flow values at various locations within the patient vasculature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with determining the patient-related blood flow magnitudes at the first and second locations non-invasively as taught/suggested by Taylor in order to assess arterial flow data without the cost and risk of diagnostic catheterization (Taylor, ¶¶ [0007]-[0008]) to predict changes in blood flow under other physiologic states and/or outcomes of interventions (Taylor, ¶ [0005]). 
Gaddis as modified does not expressly teach the method further comprises receiving, in an electronic storage medium, a reference vasculature and a patient's vasculature of at least a common anatomical region or the generated representation of the patient's vasculature is an anatomical representation generated by an image processor. 
Taylor teaches/suggests a method comprising receiving, in an electronic storage medium, a patient's vasculature of at least a common anatomical region receiving a plurality of locations in a patient's vasculature (e.g., ¶ [0011] where the computer system receives patient-specific data regarding a geometry of the patient's heart); determining a patient-related blood flow magnitude at each of the plurality of locations; and generating, by an image processor (¶ [0011], ¶ [0022], etc. where said computer system creates a three-dimensional model representing the vasculature and communicates display information regarding said model), an anatomical representation of the patient's vasculature based on the determined patient-related blood flow magnitudes (e.g., Fig. 26; ¶ [0203] where variations in measured parameters throughout the model are determined and a color coded representation generated based on the variations). Taylor additionally teaches and/or suggests generating an anatomical representation of patient vasculature based on the difference between two sets of blood flow data (e.g., ¶ [0296] where differences in simulated and measured perfusion data may be indicated using various colors and/or shades on the three-dimensional representation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with the method further comprising receiving, in an electronic storage medium, a reference vasculature and a patient's vasculature of at least a common anatomical region and generating an anatomical representation of the patient's vasculature by an image processor based on the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude as taught/suggested by Taylor in order to visually represent areas of the patient's vasculature associated with a measured difference indicative of steal syndrome and/or an extent of said steal syndrome to a medical professional without having to specify the individual values for each node (Taylor, ¶ [0202]), thereby permitting the medical professional to better visualize the status of any identified steal syndrome (Taylor, ¶¶ [0230]-[0270]). 
Gaddis as modified does not teach the method further comprises generating, to the electronic storage medium or display, an optimal treatment recommendation for the patient's vasculature for reducing the determined difference or ratio if the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude indicates vascular steal syndrome, wherein the treatment recommendation includes a location of vascular steal and ensures that the treatment does not cause further vascular steal syndrome as a byproduct.
Taylor teaches and/or suggests a method comprising generating, to an electronic storage medium or display, a plurality of treatment options for a condition (¶ [0232] where the computer system may be used to predict how the information determined from the computational analysis would change based on different treatments), and further suggests utilizing said generated treatment options to determine the optimal treatment recommendation (¶¶ [0230]-[0270]). Taylor additionally teaches/suggests, as noted above, the generated anatomical representation can identify a location of significant differences in blood flow data between two sets of blood flow data (e.g., ¶ [0296] where differences in simulated and measured perfusion data may be indicated using various colors and/or shades on the three-dimensional representation) and/or can identify a location of a problematic condition (e.g., Fig. 34 identifying the location of vulnerable plaque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with the method further comprising generating, to the electronic storage medium or display, an optimal treatment recommendation for the patient's vasculature for reducing an identified condition (e.g., vascular steal syndrome), wherein the treatment recommendation includes a location of said condition as taught/suggested by in order to provide an automated recommendation of the most effective treatment option for an identified condition, such as vascular steal syndrome, without the need to perform possibly costly and potentially risky large-scale clinical trials (Taylor, ¶ [0270]) and/or to personalize therapy for the specific patient (Taylor, ¶ [0116]).
Gaddis as modified does not expressly teach the treatment recommendation ensures that the treatment does not cause further vascular steal syndrome as a byproduct. 
Murphy teaches/suggests a substantially similar method/system comprising generating an optimal treatment recommendation that satisfies clinical outcomes (¶ [0164]). Additionally, one of ordinary skill in the art would readily appreciate that, if the condition to be treated is an identified vascular steal, treatment options that worsen this condition would not satisfy desired clinical outcomes and/or be considered "optimal." Accordingly, at least when steal syndrome is the condition intended to be treated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method, system and/or CRM of Gaddis with the generated treatment recommendation ensuring that the treatment does not cause further vascular steal syndrome as a byproduct in order to ensure that said recommendation satisfies acceptable clinical outcomes. 
Regarding claims 22, 30 and 36, Gaddis as modified teaches the limitations of claims 21, 29 and 35, as discussed above. Gaddis further discloses and/or suggests the patient is in a "resting," or non-exercise, state when the patient-specified values are received (e.g., ¶ [0034] where the instrument for providing flow/pressure measurements is advanced through the vasculature during a medical procedure), but does not expressly teach receiving a physiological state associated with the patient; receiving the reference relative blood flow magnitude based on the physiological state; and determining the patient-related relative blood flow magnitude based on the physiological state. 
Taylor teaches a method comprising receiving a physiological state associated with a patient (Fig. 24, step 635. where conditions are input to the model, such as the physiological state, e.g., rest, exercise, etc.) and determining patient-related blood flow magnitudes based on the physiological state (¶ [0226] where, based on the inputs, models, and conditions selected, the computational analysis is performed to determine the solution 640 that includes information about the patient's coronary blood flow under the selected conditions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with receiving a physiological state associated with the patient and determining the patient-related relative blood flow magnitude based on the physiological state as taught/suggested by Taylor in order to provide a direct assessment of the patient's vasculature and blood flow therethrough that is non-invasive, increasing patient comfort and convenience, and that permits blood flow conditions to be predicted under conditions that cannot be directly measured (e.g., during exercise) (Taylor, ¶¶ [0003]-[0009]). 
Gaddis as modified does not expressly teach method comprises receiving the reference relative blood flow magnitude based on the physiological state. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method/system of Gaddis with further receiving the reference relative blood flow magnitude based on the physiological state (e.g., receiving predetermined gradients or ratios associated with the state) in order to ensure patient-specific values are being compared to similarly obtained reference values for a more accurate determination of the presence of a condition in a given physiological state. 
Regarding claims 23, 31 and 37, Gaddis as modified teaches the limitations of claims 21, 29 and 35, as discussed above, but does not teach the method further comprises receiving a patient-specific anatomic model of the patient's vasculature; wherein the patient-related relative blood flow magnitude is determined by simulating or estimating blood flow through locations in the patient-specific anatomic model corresponding to the first location in the reference vasculature and the second location in the reference vasculature.
Taylor teaches a method comprising receiving a patient-specific anatomic model of a patient's vasculature (¶ [0010] where the system receives patient-specific data regarding a geometry of the patient's anatomy and creates a three-dimensional model representing at least a portion of the patient's anatomy based on the patient-specific data); and determining patient-related blood flow magnitude at first and second locations by simulating or estimating blood flow through locations in the patient-specific anatomic model (¶ [0195] where the computational analysis uses the prepared patient-specific model and boundary conditions to determine blood flow and pressure at each node of the mesh representing the three-dimensional solid model). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with receiving a patient-specific anatomic model of the patient's vasculature and determining the patient-related relative blood flow magnitude by simulating or estimating blood flow through locations in the patient-specific anatomic model corresponding to the first location in the reference vasculature and the second location in the reference vasculature as taught/suggested by Taylor in order to provide a direct assessment of the patient's vasculature and blood flow therethrough that is non-invasive, increasing patient comfort and convenience, and that permits blood flow conditions to be predicted under conditions that cannot be, or are not easily, directly measured (e.g., during exercise) (Taylor, ¶¶ [0003]-[0009]). 
Regarding claims 24, 32 and 38, Gaddis as modified teaches the limitations of claims 23, 31 and 37, and further teaches/suggests determining one or more areas of the patient's vasculature associated with the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude (¶ [0094] determine if any and/or which access related complications are present) and teaches/suggests the treatment recommendation is for vascular steal syndrome (e.g., indicating diagnosis of DASS), as discussed above. However, Gaddis as modified neither expressly teaches determining one or more areas of the patient-specific anatomic model associated with the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude and generating the representation based on the determined one or more areas of the patient-specific anatomic model nor the method comprises both generating a treatment recommendation and generating an anatomical representation of the patient's vasculature based on the determined difference or ratio between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude. 
Taylor teaches/suggests a method comprising receiving a plurality of locations in a patient's vasculature; determining a patient-related blood flow magnitude at each of the plurality of locations; and generating an anatomical representation of the patient's vasculature based on the determined patient-related blood flow magnitudes (e.g., Fig. 26; ¶ [0203] where variations in measured parameters throughout the model are determined and a color coded representation generated based on the variations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with determining one or more areas of the patient-specific anatomic model associated with the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude (i.e., locations corresponding to differences associated with particular conditions) and additionally generating an anatomical representation based on the determined one or more areas of the patient-specific anatomic model as taught/suggested by Taylor in order to visually represent areas of the patient's vasculature associated with a measured difference (e.g., indicative of steal syndrome) to a medical professional without having to specify the individual values for each node (Taylor, ¶ [0202]), thereby permitting the medical professional to better visualize the status of any identified steal syndrome and providing an untreated patient-specific baseline by which the medical professional can determine the most effective individualized treatment option (Taylor, ¶¶ [0230]-[0270]). 
Regarding claims 25, 27, 33-34 and 39-40, Gaddis as modified teaches the limitations of claims 21, 29 and 35, as discussed above, but does not teach determining a second patient-related relative blood flow magnitude from a simulation; comparing the reference relative blood flow magnitude to the second patient-related relative blood flow magnitude to determine a difference between the reference relative blood flow magnitude and the second patient-related relative blood flow magnitude; and generating the treatment recommendation further based on a comparison of the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude against the difference between the reference relative blood flow magnitude and the second patient-related relative blood flow magnitude and/or wherein the simulation for the second patient-related relative blood flow magnitude includes a vascular geometry different from the geometry of the patient's vasculature or a physiological state different from the physiological state at which the patient-related relative blood flow magnitude is determined. 
Taylor teaches a method comprising receiving a patient-specific anatomic model of a patient's vasculature (¶ [0010] where the system receives patient-specific data regarding a geometry of the patient's anatomy and creates a three-dimensional model representing at least a portion of the patient's anatomy based on the patient-specific data); determining patient-related blood flow magnitude at first and second locations by simulating or estimating blood flow through locations in the patient-specific anatomic model (¶ [0195] where the computational analysis uses the prepared patient-specific model and boundary conditions to determine blood flow and pressure at each node of the mesh representing the three-dimensional solid model); determining a second patient-related relative blood flow magnitude from a simulation (¶ [0232] where the computer system may be used to predict how the information determined from the computational analysis would change based on different treatments), wherein the simulation for the second patient-related relative blood flow magnitude includes a vascular geometry different from the geometry of the patient's vasculature or a physiological state different from the physiological state at which the patient-related relative blood flow magnitude is determined (e.g., ¶ [0232] where the solid model 320 utilized in determining the second patient-related relative blood flow may be revised to indicate a widening of one or more lumens where a stent is inserted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system/CRM of Gaddis with determining a second patient-related relative blood flow magnitude from a simulation, wherein the simulation for the second patient-related relative blood flow magnitude includes a vascular geometry different from the geometry of the patient's vasculature or a physiological state different from the physiological state at which the patient-related relative blood flow magnitude is determined as taught/suggested by Taylor and comparing the reference relative blood flow magnitude to the second patient-related relative blood flow magnitude to determine a difference between the reference relative blood flow magnitude and the second patient-related relative blood flow magnitude in order to predict how different treatments options affect the presence of the identified condition, such as steal syndrome, in the patient's vasculature (Taylor, ¶ [0232]). 
Regarding claim 26, Gaddis as modified teaches the limitations of claim 25, as discussed above, but does not teach the method further comprises generating the treatment recommendation further based on a comparison of the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude against the difference between the reference relative blood flow magnitude and the second patient-related relative blood flow magnitude. However, Taylor discloses the results of the simulations can be utilized to generate a treatment recommendation (¶¶ [0230]-[0270]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gaddis with generating a treatment recommendation based on a comparison of the difference between the reference relative blood flow magnitude and the patient-related relative blood flow magnitude against the difference between the reference relative blood flow magnitude and the second patient-related relative blood flow magnitude (i.e., comparing the results between different simulated treatments) in order to provide an automated recommendation of the most effective treatment option without the need to perform possibly costly and potentially risky large-scale clinical trials (Taylor, ¶ [0270]). 
Regarding claim 28, Gaddis as modified teaches/suggests the limitations of claim 21, as discussed above, but does not expressly teach the treatment recommendation is for diseases other than vascular steal syndrome. However, Taylor teaches/suggests determining the effect of different treatments on a patient, or the vasculature thereof, to avert potentially dangerous consequences (e.g., ¶ [0227]). Accordingly, particularly for patient's known to have an existing vascular steal, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gaddis with the treatment recommendation being for diseases other than vascular steal syndrome, wherein worsening the vascular steal is not an "acceptable clinical outcome" (as taught/suggested by Murphy), in order to avoid the consequence of exacerbating said vascular steal when treating the patient's other conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791